UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1729


SIRINA SUCKLAL,

                  Debtor - Appellant,

          v.

GOLDMAN SACHS MORTGAGE COMPANY,

                  Creditor – Appellee,

NANCY SPENCER GRIGSBY,

                  Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-00039-JFM)


Submitted:   November 25, 2014              Decided:   December 4, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sirina Sucklal, Appellant Pro Se.        Gregory Christopher Mullen,
MORRIS   HARDWICK SCHNEIDER,  LLC,        Baltimore,  Maryland,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sirina Sucklal appeals from the district court’s order

dismissing as moot her appeal from the bankruptcy court’s order

lifting the automatic stay and allowing the sale of her real

property.     We have reviewed the record and find no error in the

bankruptcy court’s decision.          See In re Frushour, 433 F.3d 393,

398 (4th Cir. 2005) (noting that, in an appeal from the district

court sitting as an appellate court from a bankruptcy court, we

“review     directly        the      bankruptcy     court’s      decision”).

Accordingly, we affirm.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court     and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2